UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

VERNON NORMAN EARLE,
Piainriff, § case 1;1@-¢\/-00340
Assigned To ; Unassigned
v_ Assign. Date : 5/4/2016

_ Descripti0n: Pro Se Gen. Civil (F Deck)
WASHINGTON LAWYERS COMMITTEE, et al., :

Defendants.

MEMORANDUM OPINION

This matter is before the Court for review of the pro se civil complaint filed by Vemon

Norinan Earle and his application to proceed in forma pauperz`s.l

The Court has reviewed plaintiff s complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haz'nes v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tz`sch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a

short and plain statement of the claim showing that the pleader is entitled to relief and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

standard of Rule 8 is to give fair notice to the defendants of the claims being asserted, sufficient

' Cuitis Lee Watson’s name appears in the caption of the complaint, and the papers submitted to the Court bear
Watson’s original signature. Watson did not submit an application to proceed in forma pauperis with a certified
copy of his trust fund account statement (or institutional equivalent), however, as required under 28 U.S.C. §
l9l5(a)(2). Even if Watson had submitted these documents, his application would be denied because he is barred
from proceeding informa pauperis under 28 U.S.C. § l9l5(g). See [n re Watson, No. 05-5198 (D.C. Cir. Nov. 2,
2005). Accordingly, the Court deems Earle the sole plaintiff in this action.

to prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of resjudz'cata applies. Brown v. Calz`fano, 75 F.R.D. 497, 498 (D.D.C. 1977).

Earle purports to bring this action under 42 U.S.C. § 1983 against the Washington
Lawyers Committee, the United States Parole Commission, and one of its Commissioners, and
the complaint refers to the District of Columbia Circuit’s decision in Daniel v. Fulwood, 766
F.3d 57, 64 (D.C. Cir. 20l4). Aside from the caption and the signature block, the complaint does
not mention Earle by name. Nor does the complaint articulate a claim related to Daniel. As
drafted, it is not clear what claim or claims Earle brings against these defendants and, therefore,
the complaint will be dismissed without prejudice. An Order consistent with this Memorandum

Opinion is issued separately.